              Case 1:19-cr-00039-JMF Document 214 Filed 09/14/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :     19-CR-039-2 (JMF)
                                                                       :
JIAN JIANG FENG,                                                       :          ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

         There is a sentencing proceeding in this matter scheduled for September 29, 2020. Counsel
are directed to confer and, within two business days of this Order, submit a joint letter indicating
their views on whether the proceeding should be held or if it should be adjourned (and, if so, for how
long). If either party believes that the proceeding should be held, counsel should explain why and
indicate their views on (1) whether the proceeding should be held in person or remotely; and (2)
whether, if permitted Court under the Constitution, the Federal Rules, and the CARES Act, the
Defendant consents to a remote proceeding and/or to waiving his/her appearance altogether. If the
Defendant is detained, counsel should identify the facility in which the Defendant is held; if the
Defendant is not detained, counsel should indicate whether the Defendant would be capable of
participating in a remote proceeding. Counsel is advised that, for the foreseeable future, some
facilities (including the Metropolitan Correctional Center and the Metropolitan Detention
Center) may require that any inmate appearing in court be quarantined for 14 days upon
returning from their appearance.

        After reviewing the parties’ joint letter, the Court will issue an order indicating whether the
proceeding will be held and, if so, how; and addressing any other relevant deadlines and information.
If a proceeding is held, it may have to be at a different time. To that end, counsel should indicate in
their joint letter dates and times during the week of the currently scheduled proceeding that they would
be available for a proceeding, whether in person or remote. In the event of a remote proceeding,
counsel should review and comply with the Court’s Emergency Individual Rules and Practices in Light
of COVID-19, available at https://nysd.uscourts.gov/hon-jesse-m-furman.

        SO ORDERED.

Dated: September 14, 2020                                  __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
